[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


EXHIBIT 10.39


AMENDMENT #1 TO THE


“PROCESS DEVELOPMENT AND MANUFACTURING AGREEMENT”

BETWEEN


ONYX PHARMACEUTICALS, INC., AND XOMA (US) LLC

This Amendment #1 to the Process Development and Manufacturing Agreement (the
“Amendment”) is made and entered into on April 15, 2002 by and between ONYX
Pharmaceuticals, Inc., a Delaware Corporation having its principal place of
business at 3031 Research Drive, Richmond, California 94806 (“ONYX”), and XOMA
(US) LLC, a Delaware limited liability company (“XOMA”) with offices at 2910
Seventh Street, Berkeley, California 94710.  ONYX and XOMA are sometimes
referred to herein individually as a “Party” and collectively as “Parties.”

RECITALS

                Whereas ONYX and XOMA entered into a Process Development and
Manufacturing Agreement, dated January 29, 2001, to engage XOMA to scale up and
improve the process for the manufacture of ONYX-015, and to manufacture and
supply ONYX-015 in bulk form for clinical trials and for the commercial launch
of the ONYX-015 product, such that the Development Phase was to occur at a [ * ]
liter scale and the commercial Manufacturing Phase was to occur at a [ * ] liter
scale;

                Whereas the Parties desire to amend the Agreement as follows:

1.             Section 2.5(a) of the Agreement is deleted in its entirety, and
the following substituted in its place:

2.5           Specifications; Changes to Specifications and Work Plan.

(a)           As of the Effective Date, ONYX and Pfizer have agreed upon the
current Specifications for Drug Substance, which are attached hereto as Exhibit
A.  ONYX may change the Specifications from time to time, after consulting with
XOMA in advance as to such changes, and such revised Specifications shall
replace the previous Specifications and shall be deemed to be part of this
Agreement as Exhibit A.  A copy of the current Specifications for Drug Substance
is attached to this Amendment as Exhibit A.  In particular, after XOMA has
produced [ * ] releasable Batches of Drug Substance at

 

1

--------------------------------------------------------------------------------


 

the [ * ] Development Scale, the Project Team shall determine if any changes to
the Specifications are desirable or required. In particular, the Parties expect
that ONYX will change the Specifications as a result of process changes made
during the Development Phase under Section 4 and the data obtained from
registration Batches manufactured pursuant to Section 4.2, and that such
modified Specifications will be consistent with FDA expectations for purity,
potency, and other product characteristics.  ONYX and XOMA expect that the
modified Specifications will be comparable to Specifications existing as of the
Effective Date, particularly as regards purity and potency, except as these
Specifications may require revision per the request of any Regulatory Authority
(e.g., FDA, EMEA).

2.             Section 4.2(a) of the Agreement is deleted in its entirety, and
the following substituted in its place:

4.2           Scale-up of Manufacture.

(a)           Establishment of Commercial Scale.  Subject to sections 4.2(c) and
4.3, in accordance with the Work Plan and as quickly as reasonably practicable,
XOMA will scale up the manufacturing scale for Drug Substance to Commercial
Scale, including, without limitation, performing process development work to
improve the manufacturing process for Drug Substance that is transferred to XOMA
pursuant to Section 4.1, increasing of the Drug Substance Yield, and addressing
FDA expectations for quality (i.e., purity and potency).  The goal of such
efforts will be the production of the first Batch at Commercial Scale of Drug
Substance that meets Specifications and that results in an overall Drug
Substance Yield of at least [ * ] (which Yield level will not be deemed pursuant
to this Section 4.2(a) to be a Specification).  This minimum Yield percentage of
[ * ] is an estimate based on production at the [ * ] fermentation bioreactor
scale, and it is subject to confirmation and mutually agreed good faith
adjustment by the Parties based upon initial manufacturing runs at Development
Scale.

3.             Section 4.3 of the Agreement is deleted in its entirety, and the
following substituted in its place:

4.3           Production at Development Scale.  Prior to the establishment of
Commercial Scale per section 4.2(a), as quickly as reasonably practicable, but
no later than [ * ], XOMA will initiate [ * ] cGMP Batches of Drug Substance at
the   [ * ] liter Development Scale in calendar [ * ], and ONYX will receive all
of each such Batch for purposes of (i) satisfying ONYX and Pfizer’s projected
needs for a working stock of active ONYX-015 virus and for ONYX-015 supplies for
critical clinical trials, (ii) generating experimental data to support proposed
process changes, (iii) supporting the preparation and filing of appropriate
documentation (e.g. a Drug master file or any new or amended INDs for ONYX-015
that ONYX or an ONYX Partner may file), and/or (iv)

 

2

--------------------------------------------------------------------------------


 

supporting any BLA that ONYX or Pfizer may file for ONYX-015.  The Parties will
consult as to ONYX’s additional needs for Development Scale Batches, based on
its needs for the purposes set forth in this Section 4.3, and XOMA will consider
in good faith any requests by ONYX for such additional production of Drug
Substance at Development Scale, with any production to be included in the Work
Plan only upon the Parties’ mutual agreement.  If XOMA produces any additional
Development Scale Batch pursuant to this Section 4.3, then: (i) the Parties will
agree upon an extension of the timeframes in Section 11.3(a) pursuant to which
ONYX may terminate this Agreement without penalty; and/or (ii) the Parties will
agree upon an extension of the period during which XOMA will manufacture the
guaranteed minimum number of Batches so as to permit XOMA to recapture its
economic benefits as contemplated in this Agreement.

In addition, as soon as practical but not later than [ * ], XOMA shall produce [
* ] cell suspension-adapted HEK 293 cell banks (to include [ * ]) in full
compliance with cGMP and produced in Xoma’s cGMP cell banking facility. Each
bank must contain at least       [ * ] vials (net of vials removed for QC
testing and retains), and must meet Onyx specifications for suspension-adapted
HEK 293 master or working cell banks (“Cell Bank Specifications”), as
appropriate.   Additionally, Xoma shall use reasonable efforts to produce [ * ]
additional cell suspension-adapted HEK 293 cell banks, also to include [ * ], in
full compliance with cGMP and produced in Xoma’s cGMP cell banking facility.
Each bank must also contain at least [ * ] vials (net of vials removed for QC
testing and retains), and must meet Onyx specifications, as appropriate.  Copies
of the current cell bank specifications are attached to this Amendment as
Exhibits B and C.

4.             Section 5.4 of the Agreement is deleted in its entirety, and the
following substituted in its place:

5.4           Commercial Supply Forecast.  On or before [ * ] Onyx will provide
XOMA with a non-binding written [ * ] year forecast by calendar quarter of
Onyx’s or any Onyx Partner’s anticipated orders for Drug Substance, based upon
demand for clinical trials and commercial sales and upon reasonably anticipated
dates for issuance of Regulatory Approvals for the ONYX-015 product and launch
dates therefor.  This forecast shall be for facility planning purposes only and
shall not constitute an order.  Onyx will update this forecast on a calendar
quarterly basis.

5.             Section 6.2 of the Agreement is deleted in its entirety, and the
following substituted in its place:

6.2           Space Fee.  Beginning with the calendar quarter commencing [ * ]
and until production of the first registration Batch at Commercial Scale
pursuant to Section 4.2(a), ONYX shall pay XOMA a dedicated space fee for the
Suite of [ * ] per calendar quarter, payable on a calendar quarterly basis in
advance by wire transfer of immediately

 

3

--------------------------------------------------------------------------------


 

available funds to an account designated by XOMA.  After the calendar quarter in
which such first registration Batch is supplied to ONYX, no further dedicated
space fee shall be payable.  Adjustment for the first two quarters of 2002 will
be wired to XOMA promptly after signing this Amendment.

6.             Section 6.5 of the Agreement is deleted in its entirety, and the
following substituted in its place:

6.5                   Milestone Payments. Within thirty (30) days of the
achievement of each milestone set forth in this Section 6.5, ONYX will pay to
XOMA the applicable milestone payment by wire transfer of immediately available
funds to an account designated by XOMA.

                        (a)  Commercial Scale

Other than milestones for additional Yield improvements pursuant to Section
6.5(a)(ii), no Commercial Scale milestone payment will be payable more than
once.

 (i) Initial Commercial Scale Batch Meeting Specifications and with Adequate
Yield.  Upon production of the initial Batch at the [ * ]L Commercial Scale in
compliance with Specifications and cGMP with the required minimum Yield pursuant
to Section 4.2(a), as adjusted, ONYX will pay to XOMA a milestone payment of [ *
].

(ii)  Yield Improvements.  For each increase of [ * ] percentage points in
manufacturing Yield in excess of [ * ] Yield (as such Yield level may be
adjusted pursuant to Section 4.2(a)), as calculated at the completion of the
first [ * ] Batches of Drug Substance at [ * ]L Commercial Scale that comply
with the warranties in Section 8.1(a) pursuant to Sections 4.2(a) and (b), ONYX
will pay to XOMA a milestone payment of [ * ].  Increases in Yield must be
evidenced by the average Yield of the [ * ] Batches of Drug Substance (or, if
the Yield for one Batch differs by at least [ * ] percentage points from the
average Yield of the other [ * ] Batches, the average Yield of such [ * ]
Batches and the next Batch at Commercial Scale that complies with the warranties
in Section 8.1(a)) at or in excess of [ * ] Yield (as so adjusted).

For purposes of example:

If [ * ] consecutive Batches result in Yields of [ * ], respectively, XOMA will
have earned an aggregate milestone payment of [ * ] as there has been a
demonstrated Yield improvement of [ * ] percentage points, which is equal to [ *
] increments of [ * ] percentage points so that XOMA would receive [ * ]
milestone payments of    [ * ].

If [ * ] consecutive Batches result in Yields of [ * ] respectively, and a [ * ]
Batch results in a Yield of [ * ] the [ * ] Batch would be disregarded, and XOMA
will have earned an

 

4

--------------------------------------------------------------------------------


 

aggregate milestone payment of [ * ] based upon the other [ * ] Batches, as
there has been a demonstrated Yield improvement of [ * ] percentage points,
which is equal to [ * ] increments of [ * ] percentage points so that XOMA would
receive [ * ] milestone payments of [ * ]

Milestone payments for Yield improvements under this Section 6.5(b) shall be
payable only once for each [ * ] percentage points of Yield improvement.

(b)                                 [ * ] Liter Development Scale

(i) Number of Batches and Production of Drug Substance

ONYX shall pay XOMA a milestone payment of [ * ] upon initiation of the  [ * ]
run at [ * ] liter Development Scale provided all [ * ] runs are initiated
during the calendar year [ * ] and further provided that at least [ * ] liter
runs yield releasable Batches of Drug Substance.  In addition, during the
calendar year [ * ] ONYX shall pay XOMA [ * ] for each releasable Batch of Drug
Substance produced after the first [ * ] releasable Batches have been produced.

(ii)                                  Yield Improvements

ONYX shall pay XOMA a milestone payment of [ * ] for every incremental [ * ]
point improvement in Drug Substance Yield evidenced by the average Yield of     
[ * ] consecutive releasable Batches of Drug Substance, starting from the
current baseline Yield of [ * ].  A given batch may be used only once for the
purpose of determining an incremental Yield improvement under this Amendment. 
The average Yield used to demonstrate attainment of each Yield improvement
milestone will be used as the new baseline Yield for determining the next
incremental Yield improvement milestone.

For purposes of example:

With regard to the initial milestone payment, if [ * ] consecutive releasable
Batches result in Yields of [ * ] respectively, XOMA will have earned an
aggregate milestone payment of [ * ] as there has been an average demonstrated
Yield improvement over the [ * ] Batches of [ * ] percentage points, which is
equal to      [ * ] increments of [ * ] percentage points above the initial
baseline Yield of [ * ], so that XOMA would receive [ * ] milestone payments of
[ * ].

In the above example, the average Yield for the [ * ] Batches of [ * ] would
become the new baseline Yield for the next incremental Yield improvement
milestone payment.  If the following [ * ] consecutive releasable Batches result
in Yields of [ * ] respectively, XOMA will have earned an additional milestone
payment of [ * ] as there has been a demonstrated Yield improvement over the [ *
] Batches of [ * ] percentage points, which is equal to [ * ] increments of [ *
] percentage points above the new baseline Yield of [ * ]

 

5

--------------------------------------------------------------------------------


 

(c)           Regulatory Approval for Facility.  Upon licensure by the FDA of
ONYX-015 for manufacture of Drug Substance by XOMA at the Facility, ONYX will
pay to XOMA a milestone payment of [ * ]

7.             Section 11.3(a) of the Agreement is deleted in its entirety, and
the following substituted in its place:

(a)           Delay in Performance by XOMA.  If ONYX has not materially breached
its obligations to assist XOMA or enable XOMA’s performance under this
Agreement, then ONYX may terminate this Agreement without penalty or further
obligation to XOMA (except as otherwise stated in this Section 11.3) upon at
least ninety (90) days prior written notice if:

(i)            XOMA has not initiated manufacture of Drug Substance (defined as
thawing a vial of cells in preparation for manufacturing a Batch of Drug
Substance) in the Suite by [ * ]

(ii)           XOMA has not manufactured and supplied to ONYX or its designee a
Batch of Drug Substance meeting the then current Specifications at the [ * ]L
Development Scale by [ * ], provided that ONYX has not significantly delayed the
timelines for the Project due to ONYX’s decisions based on changed needs for
ONYX-015 for clinical trials or on implementation of process changes;

(iii)         XOMA has not manufactured and supplied to ONYX or its designee a
Batch of Drug Substance at [ * ]L Commercial Scale meeting the then-current
Specifications by [ * ], provided that ONYX has not significantly delayed the
timelines for the Project due to ONYX’s decisions based on changed needs for
ONYX-015 for clinical trials on implementation of process changes; or

(iv)          After the Attainment of Commercial Scale, XOMA fails to
successfully manufacture the number of Batches of Drug Substance ordered by ONYX
in compliance with its guaranteed minimum annual number of Batches in any
applicable twelve (12) month period under Section 5.2.

If ONYX’s actions, inactions (e.g. ONYX’s failure to provide raw materials,
etc., pursuant to Section 2.1(b)) or decisions cause a delay in achievement of
the target dates in this Section 11.3(a), ONYX and XOMA will in good faith agree
upon an extension of the target dates.  If ONYX terminates this Agreement
pursuant to this Section 11.3(a), ONYX will reimburse XOMA for all appropriate
costs under this Agreement incurred by XOMA to the date of notice of termination
by ONYX for services performed, for commitments that cannot be canceled, and for
resources that cannot be reallocated, and for all other costs that XOMA incurs
in transferring the technology to ONYX or a Third Party at ONYX’s request
pursuant to Section 7.1(b).  XOMA will use diligent,

 

6

--------------------------------------------------------------------------------


 

commercially reasonable efforts to minimize any costs or obligations that cannot
be canceled and to reallocate any resources that were dedicated to the Project.

8.             Counterparts.  This Amendment may be executed in counterparts
with the same force and effect as if each of the signatories had executed the
same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first set forth above.

XOMA (US) LLC

ONYX PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/  Clarence L. Dellio

By:

/s/  Hollings C. Renton

 

 

 

 

Name:

Clarence L. Dellio

Name:

Hollings C. Renton

 

 

 

 

Title:

Senior Vice President, Operations

Title:

Chief Executive Office

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

7

--------------------------------------------------------------------------------


 

Appendix A

 

[ * ]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8

--------------------------------------------------------------------------------


 

Appendix b

 

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9

--------------------------------------------------------------------------------


 

Appendix c

 

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

10

--------------------------------------------------------------------------------